TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 1, 2017



                                     NO. 03-14-00193-CR


                               Martin Lopez Montejo, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
 AFFIRMED IN PART; VACATED IN PART -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgments of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgments of conviction.     Therefore, the Court vacates the district court’s

judgments of conviction for the offense of indecency with a child by exposure. The Court

affirms the district court’s judgment of conviction for the offense of aggravated sexual assault of

a child. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.